

Exhibit 10.1
luluwordmark.jpg [luluwordmark.jpg]


Private and Confidential
This Agreement is dated for reference as of July 18, 2018
To:    Calvin McDonald
Re:    Executive Employment Agreement
Dear Calvin:
This agreement contains the terms and conditions of our offer of employment in
the position of Chief Executive Officer. This agreement will take effect as of
the Effective Date and will continue until terminated in accordance with its
terms.
It is a condition of this offer and your employment that you remain eligible to
work in Canada for the duration of your employment with the Company. This offer
and your employment is also contingent upon the Company’s satisfactory
verification of criminal, education, driving, social media and employment
background. This offer can be rescinded, and your employment may be terminated
based upon data received in the verification.
If you accept employment on the terms and conditions set out below, please
execute this agreement where indicated.
Article 1 - INTERPRETATION
1.01
Definitions

For purposes of this agreement, the following definitions apply:
“Affiliate” has the meaning given that term in the Canada Business Corporations
Act and includes each direct and indirect subsidiary of the Company and any
other entities, including joint ventures and franchises, in which the Company
has or may have an interest.
“Approvals” means collectively, a Canadian work permit and all other necessary
authorizations and approvals for the Executive to work in Canada.
“Base Salary” has the meaning given that term in Section 3.01.
“Board” means the board of directors of the Company.
“Bonus Plan” means the Company’s bonus plan for executive officers as may be in
effect at any time.
“Cause” means (1) acts or omissions constituting gross negligence, recklessness
or willful misconduct on the part of the Executive with respect to the
Executive’s obligations or otherwise relating to the business of the Company;
(2) any acts or conduct by the Executive that are materially adverse to the
Company’s interests; (3) the Executive’s material breach of this agreement or
the Restrictive Covenant Agreement or a material violation of the Company’s code
of conduct or other written policy; (4) the Executive’s conviction or entry of a
plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude or that otherwise negatively impacts the
Executive’s ability to effectively perform the Executive’s duties hereunder; (5)
the Executive’s willful neglect of duties or repeated failure to perform the
Executive’s duties or follow the reasonable


1

--------------------------------------------------------------------------------







and legal direction of the Board; (6) the Executive’s failure to relocate the
Executive’s primary residence to Vancouver, B.C. within 18 months after the
Approvals are granted; and (7) just cause under the common law or the laws of
British Columbia.
“Company” means lululemon athletica inc., a Delaware corporation.
“Compensation Committee” means the compensation committee of the Board.
“Confidential Information” means information disclosed to or known by the
Executive as a consequence of or through the Executive’s employment with the
Company about the Company’s or any of its Affiliates’ business, financial
condition, operations, assets and liabilities, products, operations, research,
processes or services, and includes all information relating to research,
development, inventions, copyrights, patents, industrial designs, licenses,
manufacture, production, distribution, purchasing, accounting, financing,
engineering, marketing, merchandising, selling, and other technical or business
information or trade secrets of the Company or any of its Affiliates, or about
any of the Company’s or any of its Affiliates’ customers, suppliers, vendors or
business affiliates and also includes any information that the Company has
received from others that the Company is obligated to treat as confidential or
proprietary; except that “Confidential Information” does not include information
which is or becomes generally available to the public through no fault of the
Executive or which the Executive can establish, through written records, was in
the Executive’s possession prior to its disclosure to the Executive as a result
of the Executive’s employment with the Company.
“Effective Date” means August 20, 2018.
“Executive” means Calvin McDonald.
“Plan” means the Company’s 2014 Equity Incentive Plan or any successor incentive
plan adopted by the Company.
“Relocation” has the meaning given that term in Section 2.03(2).
“Restrictive Covenant Agreement” has the meaning given that term in Section
4.06.
“Termination Date” has the meaning given that term in Section 5.01.
Article 2 - EMPLOYMENT
2.01
Employment

(1)    Subject to the terms and conditions of this agreement, the Company will,
commencing on the Effective Date, employ the Executive in the position of Chief
Executive Officer, on the terms and conditions set out herein.
(2)    The Executive will report to the Board.
(3)    The Executive will perform duties and responsibilities as are normally
provided by a Chief Executive Officer of a corporation in a business and of a
size similar to the Company and such other duties and


2

--------------------------------------------------------------------------------







responsibilities as may reasonably be assigned at any time by the Board, subject
always to the control and direction of the Board.
2.02
Term

The term of this agreement and the Executive’s employment under this agreement
will commence on the Effective Date and will continue for an indefinite period,
subject to termination in accordance with the terms of this agreement. While
employed by the Company in the United States, the Executive’s employment will be
at-will, subject to the provisions regarding termination stated below, which
means that the Company recognizes the Executive’s right to terminate the
relationship at any time and for any reason, and similarly, the Company reserves
the right to alter, modify or terminate the relationship at any time with or
without cause or advance notice.
2.03
Place of Employment

(1)    Until the Relocation, the Executive will be based out of San Francisco.
During the Executive’s employment with the Company, both before and after the
Relocation, the Executive’s position will require frequent travel to the
Company’s offices and retail stores, wherever located, as directed by the
Company.
(2)    Within 18 months after the Effective Date, the Executive will relocate
the Executive’s primary residence to Vancouver, B.C. (the “Relocation”) and will
perform the Executive’s duties and responsibilities for the Company at the
principal executive offices of the Company and the Executive will reside within
a reasonable daily commuting distance of such offices.
(3)    The Executive warrants and affirms that there exist no circumstances with
respect to the Executive’s professional or personal history that would prevent
the Executive from obtaining the Approvals. The Company will pay all costs and
reasonable expenses of the Executive in connection with processing and obtaining
the Approvals.
Article 3 - REMUNERATION AND BENEFITS
3.01
Base Salary

The Company will pay the Executive an initial base salary (that base salary in
effect at any time, the “Base Salary”) in the amount of USD$1,250,000 per annum,
payable in accordance with the Company’s usual payroll practices and dates, in
arrears by direct deposit, and subject to deductions required by law or
authorized by the Executive. The Base Salary will be reviewed at least annually
by the Board and the Board may, but is not required to, increase the Base Salary
during the term of this agreement.
3.02
Bonus

The Executive will be eligible to receive an annual bonus in accordance with the
terms and conditions of the Bonus Plan. The Executive’s initial bonus target
under the Bonus Plan will be 150% of Base Salary. For fiscal 2018, the
Executive’s bonus will be prorated in accordance with the terms and conditions
of the Bonus Plan.


3

--------------------------------------------------------------------------------







3.03
Reimbursement Payment

In connection with the Executive accepting employment with the Company, the
Company will provide the Executive with a make-whole reimbursement payment to
the Executive of up to USD$600,000 (the “Reimbursement”), less applicable tax
and other withholdings, to reimburse the Executive for amounts the Executive is
required to pay to his former employer in connection with the Executive’s
separation of employment with that employer. In the event the Executive should
voluntarily resign the Executive’s employment with the Company or if the Company
terminates the Executive’s employment for Cause at any time prior to twelve
months after the Effective Date (the “Retention Period”), the Executive must
repay the Company that portion of the Reimbursement, within 15 days of the date
of such resignation or termination, in a prorated amount based on the length of
employment (rounded upwards to the nearest whole month). If the Executive is
required to repay any portion of the Reimbursement, the amount of the
Reimbursement that must be repaid will be adjusted such that the Executive will
repay the pro-rata portion of the post-tax Reimbursement paid to the Executive.
If the Company terminates the Executive’s employment for any reason other than
Cause prior to the end of the Retention Period, the Reimbursement will be
considered earned in full on the date of that termination.


3.04
Incentives

(1)    As an employee of the Company, and subject to approval by the
Compensation Committee each year, the Executive will be eligible for annual
equity awards equal to approximately USD$6,000,000, with the awards being
comprised 50% of PSUs and 50% of stock options to purchase shares of the
Company’s common stock (“Options”). This includes fiscal 2018 where the annual
equity award will be USD$6,000,000 comprised of 50% PSUs and 50% stock options.
The Options will be granted in accordance with the Plan and pursuant to the
Company’s applicable agreements, practices and policies on granting stock
options, including the Company’s standard stock option agreement and will have a
per share exercise price equal to the closing sale price of a share of the
Company’s common stock as reported on the Nasdaq Global Select Market on the
effective grant date.
(2)    Subject to Compensation Committee approval, as soon as practicable after
the Effective Date, the Executive will be awarded a one-time grant of number of
performance share units (PSUs) with a target value of USD$2,000,000 allocated as
follows among the Company’s current PSU performance periods based on existing
performance targets for those PSUs: (1) $500,000 of 2016-2018 performance period
PSUs; and (2) $1,500,000of 2017-2019 performance period PSUs.
(3)    Subject to Compensation Committee approval, as soon as practicable after
the Effective Date, the Executive will be awarded a one-time grant of a number
of restricted stock units (RSUs), determined by dividing USD$6,000,000 by the
Company’s fair market value per common share (determined in accordance with the
Plan) as of the effective date of the grant, and settled in shares of common
stock in accordance with the Plan or, at the discretion of the Executive, in
cash in accordance with the Plan. Subject to the Executive’s continued
employment, the RSUs will vest over a three-year period, with one-third of the
award vesting on or about each of the first, second, and third anniversaries of
the grant date. RSU grants are subject to the terms of the Plan, the applicable
award agreements, and the Company’s practices and policies on granting RSU
awards.


4

--------------------------------------------------------------------------------







3.05
Benefits

The Executive will be entitled to participate in applicable employee benefit
plans as are in effect from time to time, subject to and in accordance with the
terms and conditions of such plans.
3.06
Plan documents and right to change

(1)    Some of the compensation and benefit plans and programs referred to in
this agreement are governed by insurance contracts and other plan or policy
documents, which will in all cases govern.
(2)    The Company reserves the right to amend, change or terminate any or all
of its plans, programs, policies and benefits at any time for any reason without
notice to the Executive, including without limitation bonus, commission,
benefit, or compensation plans and programs.
3.07
Vacation

The Executive will be entitled to accrue up to four weeks paid vacation each
year. This vacation entitlement will be pro-rated for any part of a year. The
Executive will take such vacation at times having regard to the best interests
of the Company. Except as may be required by applicable employment standards
legislation, the Executive will lose the entitlement to unused vacation and the
Executive agrees that any unearned advanced vacation may be deducted from the
Executive’s final pay should the Executive’s employment with the Company end for
any reason.
3.08
Relocation

The Executive is eligible for relocation services in accordance with the
Company’s customary relocation policy in effect as of the date the Executive
access those services.
3.09
Expenses

The Company will reimburse the Executive for all reasonable out-of-pocket
expenses properly incurred by the Executive in the course of the Executive’s
employment with the Company, in accordance with the Company’s expense
reimbursement policy in effect as at the date the Executive incurs any such
expenses. The Executive will provide the Company with appropriate statements and
receipts verifying such expenses as the Company may require.
3.10
Tax Equalization Benefit

(1)                 During the transition period, the Executive’s liability to
income tax on the Base Salary, the Bonus and the Reimbursement (the “Cash
Compensation”) will be computed to be equivalent to the US Federal and
California income tax that the Executive would pay on the same Cash
Compensation, were he to reside and work only in California. Any taxes due on
Cash Compensation in excess of this liability will be funded by the Company. A
tax equalization calculation will be performed after the completion of
Executive's United States and Canadian income tax returns for the tax years
ending December 31, 2018 and December 31, 2019, to reconcile taxes paid and
ensure any underpayment or overpayment of taxes is settled between the Executive
and the Company on completion of the calculation.  


5

--------------------------------------------------------------------------------







(2)                Executive will be responsible for the timely filing of income
tax returns in the United States and Canada and for global taxes on Executive’s
personal income.


Article 4 - EXECUTIVE’S COVENANTS
4.01
Full Time Service

The Executive will devote all of the Executive’s time, attention and effort to
the business and affairs of the Company, will well and faithfully serve the
Company and will use the Executive’s best efforts to promote the interests of
the Company and its Affiliates. The Executive will not engage in other
employment or consulting work while employed by the Company.
4.02
Duties and Responsibilities

In the performance of the Executive’s duties, the Executive agrees to give the
Company the full benefit of the Executive’s knowledge, expertise, skill and
ingenuity and to exercise the degree of care, diligence and skill that a prudent
executive would exercise in comparable circumstances.
4.03
Policies, Rules and Regulations

The Executive will be bound by and will faithfully observe and abide by all of
the policies, rules and regulations of the Company from time to time in force
that are applicable to senior executives of the Company and which are brought to
the Executive’s notice or of which the Executive should reasonably be aware,
including but not limited to the Company’s Global Code of Business Conduct and
Ethics and Insider Trading Policy.
4.04
Conflict of Interest

(1)    The Executive will not, during the Executive’s employment with the
Company, engage in any business, enterprise or activity that is contrary to or
detracts from the due performance of the business of the Company or the
Executive’s duties.
(2)    The Executive will refrain from any situation in which the Executive’s
personal interest conflicts or may appear to conflict with the Executive’s
duties to the Company or the interests of the Company. The Executive agrees that
if there is any doubt in this respect, the Executive will inform the Board and
will immediately cease such situation unless the Board provides written
authorization to continue in that situation.
4.05
Business Opportunities:

During the Executive’s employment, the Executive will communicate to the Company
all knowledge, business and customer contacts and any other information that
could concern or be in any way beneficial to the business of the Company. Any
such information communicated to the Company as aforesaid will be and remain the
property of the Company notwithstanding any subsequent termination of the
Executive’s employment.


6

--------------------------------------------------------------------------------







4.06
Restrictive Covenants

The Executive agrees to abide by the terms and conditions of the Restrictive
Covenant Agreement (the “Restrictive Covenant Agreement”) between the Company
and the Executive, a copy of which is attached to this agreement as Schedule A
and is incorporated by reference and deemed to be a part of this agreement.
4.07
Pre-existing Obligations

The Executive will not disclose any confidential or proprietary information of
any kind belonging to the Executive’s former employer or any other person. The
Company is not employing the Executive to obtain the confidential business
information, intellectual property or business opportunities of the Executive’s
former employer or any other person.
4.08
Employee Handbook and Anti-Bribery

The Executive will read and comply with the Company’s employee handbook, which
includes additional details regarding the Executive’s employment, employee
discounts, personal accountability, integrity (regarding hours worked), yoga
benefits, the Global Code of Business Conduct and Ethics (including policies
related to gifts and entertainment and prohibiting bribes) and other benefits
and time off programs. The Executive’s failure to follow any of the Company’
policies may lead to immediate termination of Executive’s employment. The
Executive may find additional information and resources on youlu, including the
Company's policies on accessibility and accommodation for employees with
disabilities, which is available following the Executive’s first day of work.
4.09
Stock Ownership Guidelines

The Executive acknowledges that he has received a copy of the Company’s Stock
Ownership Guidelines and acknowledges and agrees to the Guidelines, as currently
stated and as they may be amended from time to time.
4.10
Confidential Information

(1)    The Executive acknowledges and agrees that the Executive will not acquire
any right, title or interest in or to any Confidential Information.
(2)    At all times during and subsequent to the termination of the Executive’s
employment with the Company, the Executive (a) will not use, copy or reproduce
any Confidential Information except as may be reasonably required for the
Executive to perform the Executive’s duties for the Company; (b) will not
directly or indirectly use, disseminate or disclose any Confidential Information
for the Executive’s own benefit or the benefit of any other person or entity;
and (c) will take all necessary precautions against unauthorized disclosure of
Confidential Information.
(3)    If the Executive is requested or ordered by law to disclose any
Confidential Information, the Executive will advise the Company forthwith of
such request or order and provide to the Company all information concerning such
request or order and the opportunity for the Company to object or intervene,
prior to making any disclosure of Confidential Information.


7

--------------------------------------------------------------------------------







Article 5 - TERMINATION
5.01
Termination by the Company

The Company may terminate the Executive’s employment with the Company at any
time by giving notice in writing to the Executive and stipulating the last day
of employment (the “Termination Date”).
5.02
Termination by the Executive

The Executive may terminate the Executive’s employment with the Company at any
time by giving the Company at least 30 days’ notice in writing (the “Notice of
Resignation Period”). The Company may waive such notice, in whole or in part, in
which case the Executive will only be entitled to (1) payment of the Executive’s
Base Salary for the period from the effective date of the waiver of the Notice
of Resignation Period to the end of the Notice of Resignation Period;
(2) continued group benefit coverage under Section 3.05 subject to and in
accordance with the terms and conditions of the applicable plans, for the period
ending the last day of the Notice of Resignation Period; (3) the value of the
pro-rated vacation leave with pay for that portion of the calendar year up to
the end of the Notice of Resignation Period; and (4) any payments or
entitlements under the Bonus Plan that the Executive would otherwise receive
during the Notice of Resignation Period.
5.03
Payments on Termination Without Cause

If the Executive’s employment with the Company is terminated by the Company
without Cause, the Executive will only be entitled to the following payments and
benefits:
(a)    Accrued Compensation. The Company will pay the Executive’s Base Salary
accrued and unpaid up to and including the Termination Date, including accrued
vacation pay, at the rate in effect at the time notice of termination is given
by the Company.
(b)    Bonus Compensation. The Executive will not receive any bonus payment
whatsoever pursuant to Section 3.02 or the Bonus Plan except such bonus which is
already earned and due to be paid up to and including the Termination Date,
notwithstanding any period following the Termination Date during which the
Executive may receive any payments or benefits under the terms of this agreement
or at law.
(c)    Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any RSUs, PSUs and stock options from the Company
will be governed by the terms of the Plan and the applicable plans, agreements
policies of the Company.
(d)    Notice or Pay in Lieu. The Executive will be entitled to eighteen months’
notice or payment of Base Salary (at the rate in effect as of the date of
termination) in lieu, or a combination of notice and payment (the “Severance
Payment”). Any payment made pursuant to this Section 5.03(d) will be (1) less
any termination or severance pay paid pursuant to the Employment Standards Act
(British Columbia); (2) subject to regular and statutory withholdings; (3) paid
in equal instalments on the Company’s normal paydays; and (4) for any payment
above the minimum required under the Employment Standards Act (British
Columbia), contingent upon the Executive’s compliance with all surviving
provisions of this agreement and the Executive’s execution of a full general
release in a form acceptable to the Company releasing all claims, known or
unknown that the Executive may have against the Company arising out of or any
way related to the Executive’s employment or termination of employment with the
Company.


8

--------------------------------------------------------------------------------







(e)    RCA. Any amounts payable to the Executive pursuant to Section 5.03(d)
that are above the minimum required under the Employment Standards Act (British
Columbia) will be forfeited if the Executive fails to comply with the
Restrictive Covenant Agreement.
(f)    Deductions. The Company may deduct from the amounts payable by it to the
Executive or for the Executive’s benefit pursuant to Section 5.03(a), (b), (c),
or (d) any amounts payable to the Company by the Executive.
(g)    Fair and Reasonable. The parties agree that the provisions of Section
5.03 are fair and reasonable and that the amounts payable by the Company to the
Executive or for the Executive’s benefit pursuant to Section 5.03 are
reasonable.
(h)    No Other Payments or Benefits. The terms and conditions of this Section
5.03 and the amounts paid and the benefits provided to the Executive hereunder
are in full satisfaction of any payments or benefits which the Executive may
otherwise have been entitled to receive in relation to the termination of this
agreement and the Executive’s employment hereunder pursuant to the common law
and any applicable laws, including, without limitation, the British Columbia
Employment Standards Act, or any of the Company’s programs, policies, plans,
contracts or agreements, whether written or verbal. Upon receipt of the payments
and benefits described herein, the Executive will have no action, cause of
action, claim or demand against the Company, the Company’s Affiliates or any
other person arising out of or in relation to the Executive’s employment under
this agreement or the termination of this agreement and the Executive’s
employment hereunder, other than to enforce the terms of this agreement and
remedy any breach thereof by the Company.
5.04
Payments on Termination by Company for Cause

If the Executive’s employment with the Company is terminated by the Company for
Cause, the Executive will only be entitled to receive the following
compensation:
(a)    Accrued Base Salary. The Company will pay the Executive’s Base Salary
accrued but unpaid up to and including the Termination Date, including accrued
vacation pay, at the rate in effect at the time the notice of termination is
given.
(b)    Accrued Expenses. The Company will reimburse the Executive for any
business expenses reasonably incurred by the Executive up to and including the
Termination Date in accordance with the Company's normal expenses policy
applicable to the Executive at that time.
(c)    Bonus Compensation. The Executive will not receive any bonus payment
whatsoever pursuant to Section 3.02 or the Bonus Plan except such bonus which is
already earned and due to be paid up to and including the Termination Date,
notwithstanding any period following the Termination Date during which the
Executive may receive any payments or benefits under the terms of the Agreement.
(d)    Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any RSUs, PSUs or stock options from the Company
will be governed by the terms of the Plan and the applicable plans, agreements
policies of the Company.


9

--------------------------------------------------------------------------------







5.05
Fair and Reasonable

The Executive acknowledges and agrees that the payments and/or benefits pursuant
to this Article 5 will be in full satisfaction of all terms or requirements
regarding termination of the Executive’s employment, including without
limitation common law notice of termination or compensation in lieu of such
notice and compensation for length of service and any other entitlement pursuant
to the British Columbia Employment Standards Act as amended from time to time.
Except as expressly provided in this Article 5, the Executive will not be
entitled to any termination payments, damages, or compensation whatsoever,
notwithstanding any changes in the terms and conditions of the Executive’s
employment which may occur in the future, including any change in position,
duties or compensation.
5.06
Return of Property

Upon termination of the Executive’s employment with the Company, the Executive
will deliver or cause to be delivered to the Company promptly all books,
documents, money, securities or other property of the Company that are in the
possession, charge, control or custody of the Executive, without retaining any
copies or records of any Confidential Information whatsoever.
5.07
No Termination Claims

Upon any termination of the Executive’s employment by the Company in compliance
with this agreement or upon any termination of the Executive’s employment by the
Executive, the Executive will have no action, cause of action, claim or demand
against the Company, its Affiliates, any related or associated corporations or
any other person as a consequence of such termination.
5.08
Resignation as Director and Officer

Upon any termination of the Executive’s employment under this agreement, the
Executive will be deemed to have resigned as a director and officer of all
Affiliates of the Company contemporaneously with the date of termination of the
Executive’s employment for any reason and will immediately, on request of the
Company, sign forms of resignation indicating the Executive’s resignation as a
director and officer of the Company and any Affiliates of the Company and of any
other entities of which the Executive occupies similar positions as part of or
in connection with the performance by the Executive of the Executive’s duties
under this agreement, if applicable.
5.09
Provisions which Operate Following Termination

Notwithstanding any termination of the Executive’s employment under this
agreement for any reason whatsoever and with or without Cause, all provisions of
this agreement necessary to give efficacy thereto, including without limitation
the Restrictive Covenant Agreement, will continue in full force and effect
following such termination.
Article 6 - miscellaneous
6.01
Section 409A.

(1)    Notwithstanding anything set forth in this agreement to the contrary, no
amount payable pursuant to this agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations


10

--------------------------------------------------------------------------------







issued under Section 409A of the Code (the “Section 409A Regulations”) will be
paid unless and until the Executive has incurred a “separation from service”
within the meaning of the Section 409A Regulations. Furthermore, to the extent
that the Executive is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of the Executive’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Executive’s separation from service shall be paid to the
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of the Executive’s separation from service or, if
earlier, the date of the Executive’s death following such separation from
service. All such amounts that would, but for this Section, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.
(2)    The Company intends that income provided to the Executive pursuant to
this agreement will not be subject to taxation under Section 409A of the Code.
The provisions of this agreement are to be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to the
Executive pursuant to this agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company will not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this agreement.
(3)    Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this agreement will be subject
to the following conditions: (a) the expenses eligible for reimbursement or
in-kind benefits in one taxable year will not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (b) the
reimbursement of eligible expenses or in-kind benefits will be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (c) the right
to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit.
(4)    For purposes of Section 409A of the Code, the right to a series of
installment payments under this agreement will be treated as a right to a series
of separate payments
6.02
Deductions

The Company will deduct all statutory deductions and any amounts authorized by
the Executive from any amounts to be paid to the Executive under this agreement.
6.03
Entire Agreement

This agreement, including the Schedules to this agreement, the Bonus Plan, the
Plan, the Restrictive Covenant Agreement, the Company’s standard equity award
agreements, constitutes the entire agreement between the parties with respect to
the subject matter of this agreement and cancels and supersedes any prior
understandings and agreements between the parties to this agreement with respect
to the subject matter of this agreement and any rights which the Executive may
have by reason of any such prior agreements. There are no representations,
warranties, forms, conditions, undertakings or collateral agreements, express,
implied or statutory between the parties other than as expressly set forth in
this agreement.


11

--------------------------------------------------------------------------------







6.04
Severability

If any provision of this agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this agreement will continue in full force
and effect.
6.05
Amendments and Waivers

No amendment to this agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties. No waiver of any breach of any
provision of this agreement will be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided in the written waiver, will be limited to the specific breach waived.
6.06
Notices

Any demand, notice or other communication to be given in connection with this
agreement must be given in writing and will be given by personal delivery, by
registered mail, or by electronic means of communication addressed to the
recipient as follows:
To the Company:
lululemon athletica inc.
1818 Cornwall Avenue
Vancouver, BC
V6J 1C7
Attention: General Counsel
To the Executive:
Calvin McDonald


or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other.
6.07
Equitable Remedies

The Executive hereby acknowledges and agrees that a breach of the Executive’s
obligations under this agreement would result in damages to the Company that
could not be adequately compensated for by monetary award. Accordingly, in the
event of any such breach by the Executive, in addition to all other remedies
available to the Company at law or in equity, the Company will be entitled as a
matter of right to apply to a court of competent jurisdiction for such relief by
way of restraining order, injunction, decree or otherwise, as may be appropriate
to ensure compliance with the provisions of this agreement.


12

--------------------------------------------------------------------------------







6.08
Governing Law

Before the Relocation, this agreement is to be governed by and construed in
accordance with the laws of Delaware. After the Relocation, this agreement will
be governed by and construed in accordance with the laws of the Province of
British Columbia and the laws of Canada applicable therein.
6.09
Attornment

For the purpose of all legal proceedings this agreement will be deemed to have
been performed in the Province of British Columbia. The courts of competent
jurisdiction located in Vancouver, British Columbia, will have jurisdiction to
entertain any action arising under this agreement and the Company and the
Executive each hereby attorns to the courts of competent jurisdiction located in
Vancouver, British Columbia.
Yours truly,
lululemon athletica inc.
By:
 
/s/ Glenn Murphy
 
 
 
 
Glenn Murphy, Executive Chairman
 
 



SIGNED, SEALED AND DELIVERED in the presence of:
 
 
/s/ Calvin McDonald
 
Witness Signature
 
Calvin McDonald
 
 
 
 
 
July 18, 2018
 
 
 
Date
 
 
 







13